Citation Nr: 0033575	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  95-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the neck, 
manifested by traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the veteran's appeal was 
first before the Board in May 1999.  At that time, it was 
remanded on procedural grounds.  Specifically, the RO was 
directed to address the applicability of different diagnostic 
codes, as provided for under the schedular criteria 
applicable to rating muscle injuries and the musculoskeletal 
system.  The RO was also to address evaluation of the same 
manifestations of the veteran's disability under various 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO considered the 
clinical evidence of record and determined that the schedular 
criteria for evaluating muscle injuries was for application.  
For the reasons stated below, however, the Board finds that 
the schedular criteria for evaluating the musculoskeletal 
system are for application in this instance, rather than the 
schedular criteria applicable to muscle injuries.  The 
veteran is not prejudiced in this instance, as to the 
application of differing schedular criteria, as such 
application results in a higher evaluation than provided for 
under the schedular criteria applicable to muscle injuries.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection for a shell fragment wound, neck, with 
traumatic arthritis, was granted in a March 1995 rating 
decision, and a 10 percent evaluation was initially assigned 
under 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5323 (2000).  
The veteran appealed this initial evaluation, which remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a shell fragment wound of the 
neck are manifested by arthritis of the cervical spine, which 
results in moderate limitation of motion of the cervical 
spine.  There is objective evidence of pain on motion.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for the 
veteran's residuals of a shell fragment wound of the neck, 
manifested as traumatic arthritis of the cervical spine, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veteran's 
Claims Assistance Act, Pub. L. N. 106-475, 114 Stat. 2096 
(November 9, 2000); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

In this instance, given the clinical evidence of arthritis of 
the cervical spine and limitation of motion, the veteran's 
residuals of a shell fragment wound of the neck are more 
appropriately addressed by the schedular criteria applicable 
to the musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a 
(2000).  Specifically, Diagnostic Code 5290 (Spine, 
limitation of motion of, cervical) provides for a 10 percent 
evaluation where there is evidence of slight limitation of 
motion.  A 20 percent evaluation is warranted where there is 
evidence of moderate limitation of motion, and a maximum 30 
percent evaluation is warranted where there is evidence of 
severe limitation of motion.  

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's VA treatment records (dated from December 1989 
to March 1996) reflect the veteran's complaints of neck pain, 
which was sharp and bothered him greatly.  These records also 
reflect the diagnosis of marked degenerative disc disease of 
the cervical spine.  The veteran was prescribed 800 
milligrams of Ibuprofen for pain, as well as physical 
therapy.

A December 1994 VA examination reflects the veteran's 
complaints of chronic neck and shoulder pain, with a 
twitching of the muscles in both arms.  Physical examination 
found mild spasm of the cervical paraspinous muscles 
bilaterally.  Range of motion testing revealed 25 degrees of 
flexion, 35 degrees of extension, left and right lateral 
flexion to 25 degrees, left rotation to 35 degrees, and right 
rotation to 45 degrees.  The examiner indicated that moderate 
pain was objectively noted upon range of motion testing.  A 
contemporaneous x-ray study of the veteran's cervical spine 
showed degenerative joint disease.  The diagnosis was 
degenerative joint disease of the cervical spine, with 
chronic neck and shoulder pain and mild to moderate range of 
motion deficits.  It was the examiner's opinion that the 
veteran's shrapnel fragment wound in the neck triggered the 
degenerative joint disease of the cervical spine.

Pursuant to the clinical findings in the December 1994 VA 
examination, the RO, in a March 1995 rating decision, granted 
service connection for the veteran's traumatic arthritis in 
the neck, secondary to his shell fragment wound.

At his September 1995 RO hearing, the veteran testified that 
he had pain in his neck and shoulders on a day-to-day basis.  
(Transcript (T.) at 2).  The veteran described his limitation 
of motion of the neck as moderate to severe.  Id.  It kept 
bothering him more and more.  Id.  The veteran also testified 
that he received physical therapy for his neck and shoulders.  
(T. at 3).  The veteran indicated that he kept medication on 
him because of pain.  Id.

A March 1997 VA examination found bilateral paraspinal 
cervical muscle spasm bilaterally.  Range of motion testing 
revealed 30 degrees of flexion, 20 degrees of extension, 
right and left lateral flexion to 20 degrees, left rotation 
to 30 degrees, and right rotation to 35 degrees.  The 
examiner indicated that there was objective evidence of pain 
on motion.  The diagnosis was degenerative joint disease of 
the cervical spine, with limitation of motion.  It was the 
examiner's opinion that the veteran's degenerative joint 
disease was not related to the veteran's shrapnel wound, as 
this was an osteoarthritic change and not a traumatic change.  
The examiner also noted, as to evaluation of the veteran's 
neck muscles, that there was no tissue loss or muscle 
penetration, nor was there evidence of pain.



III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 30 
percent evaluation is warranted for the veteran's residuals 
of a shell fragment wound of the neck, manifested as 
arthritis of the cervical spine, under Diagnostic Code 5290.

Initially, the Board wishes to address its change in the 
application of schedular criteria.  See Pernorio v. 
Derwinski, supra.  In this instance, the Board stresses, in 
spite of the conflicting clinical evidence as to whether the 
veteran's degenerative joint disease of the cervical is 
related to his service-connected shell fragment wound, that 
secondary service connection has, in fact, been granted.  
Here, though, while the veteran's degenerative joint disease 
of the cervical spine has been deemed related to the 
veteran's shell fragment wound, the latest clinical evidence 
of record, the March 1997 VA examination, specifically 
indicates that the manifestation of residuals of the shell 
fragment wound do not involve tissue loss, muscle 
penetration, or pain.  Further, the December 1994 VA 
examination specifically indicates that the associated 
residual is arthritis of the cervical spine.  As such, given 
the lack of muscle involvement and the clinical evidence of 
the presence and manifestation of degenerative joint disease 
of the cervical spine, application of the schedular criteria 
pertaining to muscle injuries is unsupported.  Cf. 38 C.F.R. 
Part 4, § 4.73, Diagnostic Code 5323 (2000).  

Additionally, as to the inapplicability of Diagnostic Code 
5323, the Board notes that there would need to be evidence of 
severe muscle disability under Diagnostic Code 5323, in order 
to warrant a 30 percent evaluation.  Id.  Here, were the 
Board to apply Diagnostic Code 5323, given that no tissue 
loss, muscle penetration, or pain was found upon VA 
examination in March 1997, arguably the veteran would not 
even warrant a 10 percent evaluation.  In comparison, as 
indicated above and discussed below, the Board has determined 
that a 30 percent evaluation is warranted under Diagnostic 
Code 5290, which pertains to the musculoskeletal system.

To reiterate, Diagnostic Code 5290 provides for a 10 percent 
evaluation where there is evidence of slight limitation of 
motion, a 20 percent evaluation where there is evidence of 
moderate limitation of motion, and a maximum 30 percent 
evaluation where there is evidence of severe limitation of 
motion.  

Here, the Board finds evidence of moderate limitation of 
motion of the cervical spine, as revealed upon VA examination 
in March 1997, the latest clinical evidence of record.  
Further, the Board points out that the veteran's range of 
motion of the cervical spine has apparently become more 
limited, as indicated by a comparison of findings upon both 
VA examinations, in December 1994 and March 1997.  
Additionally, the Board finds that both VA examiners 
indicated that there was objective pain on range of motion.  
The Board also notes the veteran's testimony at his September 
1995 RO hearing, in which he stated that he experienced pain 
in his neck on a day-to-day basis.

Considering the evidence of moderate limitation of motion of 
the veteran's cervical spine, in conjunction with the 
objective evidence of pain on motion and the veteran's 
reports as to its severity, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for severe limitation of motion (a 30 percent 
evaluation) than that of moderate limitation of motion (a 20 
percent evaluation).  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).

In reaching this determination, the Board has considered the 
veteran's functional impairment and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Having assigned the maximum 
disability rating provided for under Diagnostic Code 5290, 
the veteran has been compensated to the extent contemplated 
by VA regulation.  Further, the Board stresses that it 
determined that the veteran's disability picture more nearly 
approximates severe limitation of motion based upon the 
objective evidence of pain on motion and the veteran's 
reports of day-to-day pain.  Had the Board not considered 
these aspects in evaluating the veteran's disability picture, 
the clinical evidence of record suggests only moderate 
limitation of motion of the cervical spine, which warrants a 
lower evaluation.

ORDER

A 30 percent disability rating is assigned for the veteran's 
residuals of a shell fragment wound of the neck, manifested 
as traumatic arthritis of the cervical spine, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

